Citation Nr: 1130239	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for anxiety and depression.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney At Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1987 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in April 2010, the Board denied the claim of service connection for posttraumatic stress disorder and the remanded the new and material evidence claim of service connection for anxiety and depression for further procedural development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The new and material evidence claim of service connection for anxiety and depression is REMANDED to the RO. 


REMAND

In February 2011, the RO transferred the Veteran's file to the Board.  In June 2011, the Veteran's attorney requested that the Veteran be afforded a personal hearing before the Board.  While the request was received more than 90 days after the Veteran's file was transferred to the Board and while good cause has not been clearly articulated, the right to a hearing is fundamental one and in order to ensure procedural due process, the Board finds good cause to grant the request.  






As the Veteran is entitled to a hearing on appeal under 38 C.F.R. § 20.700, 
the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before the Board at the Regional Office.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


